i          i        i                                                                              i       i        i




                                     MEMORANDUM OPINION


                                              No. 04-09-00733-CR

                                           IN RE Steve JOHNSON

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed:        December 2, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 16, 2009, relator Steve Johnson filed a petition for writ of mandamus, seeking

to compel the trial court to rule on various pro se motions and a petition for writ of habeas corpus.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court.2 A criminal defendant is not entitled to hybrid representation. See Robinson v.

State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). A trial court has no legal duty to rule on a pro se motion or writ filed with regard




          … This proceeding arises out of Cause No. CM 954633, styled State of Texas v. Steve Johnson, in the 290th
           1

Judicial District Court, Bexar County, Texas, the Honorable Sharon MacRae presiding.

           2
            … On September 4, 2009, John Ritenour was appointed to represent relator in the criminal proceeding pending
in the trial court.
                                                                                       04-09-00733-CR

to a criminal proceeding in which the defendant is represented by counsel. See Robinson, 240
S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining to rule on

relator’s various pro se motions and writ that relate directly to his confinement based on the criminal

proceeding pending in the trial court. Accordingly, relator’s petition for writ of mandamus is denied.

TEX . R. APP . P. 52.8(a).

                                                                       PER CURIAM

DO NOT PUBLISH




                                                  -2-